DETAILED ACTION
Response to Amendment
	The amendment filed on 1/5/2021 has been entered. Claims 3, 11, 17 have been cancelled, claims 1-2, 5, 9-10, 12-13, 15-16 and 19 have been amended, claims 21-23 have been added, and claims 1-2, 4-10, 12-16 and 18-23 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al. (US 2019/0081890 A1); in view of Lu et al. (US 2008/0195755 A1).

	Regarding claims 1, 9 and 15; Ravindran discloses receiving telemetry data relating to a first network node of a plurality of network nodes in a locator ID separation protocol (LISP) fabric at a mapping component in the LISP fabric (the map resolver receives a request that includes the name of the interest from the ITR; Fig. 4 illustrates of a network topology suitable for providing ICN over LISP; the network contains multiple ITRs and ETRs; see paragraph [0064] and Fig. 4), wherein the first network node is configured to provide the telemetry data to the mapping component by: generating the telemetry data based on extracting first telemetry data from a first packet received at the first network node (an ITR receives an ICN interest packet and determines the named interest; the ICN name is part of the packet; a request that includes the name of the interest may be sent from the ITR to the resolver; see paragraph [0064] and Fig. 4); identifying a first portion of the telemetry data that relates to a first destination of a plurality of destinations (the resolver may look up the ETR in a database table that maps names to the ETR and send one or more locators of the ETR to the ITR; see paragraph [0064] and Fig. 4).
	Ravindran discloses a map resolver identifies an egress routing locator based on information received from an ingress routing device in a LISP environment. 
Lu discloses revising a first routing weight associated with a first interface of the first network node based on the first portion of the telemetry data, wherein the first interface is associated with the first destination (performance metrics are obtained from each destination node; weight adjuster of a load balancer calculates an adjustment to a routing weight for a given ; and publishing the revised first routing weight to a second plurality of network nodes in the LISP fabric, wherein the second plurality of network nodes route packets to the first network node based in part on the revised first routing weight (the load balancer controller uses routing weight adjustment and performance metrics to adjust or update the rough weights for each node and sends adjusted routing weights to a router for data transmission; see paragraphs [0061] – [0064] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravindran and Lu to implement routing weight adjustment in LISP fabric to achieve dynamic load balancing (see ABSTRACT of Lu).

Specifically for claim 9; Ravindran discloses one or more computer processors (processor 705; see Fig. 7); and logic encoded in a non-transitory medium (program 755 in memory 710; see Fig. 7).

Regarding claims 2, 10 and 16; Ravindran discloses wherein the each of the second plurality of network nodes subscribed to the mapping component to receive routing parameters for the fabric (the map resolver may look up the ETR in a database table that maps names to the ETR and send one or more locators of the ETR to the ITR; see paragraph [0064] and Fig. 4).

Regarding claim 7; Ravindran discloses wherein the first network node is an egress tunnel router (ETR), and wherein each of the second plurality of network nodes is an ingress tunnel router (ITR) (the network topology suitable for a LISP data plane includes ITRs and ETRs; see Fig.1). 

Regarding claim 8; Ravindran discloses a map resolver identifies an egress routing locator based on information received from an ingress routing device in a LISP environment.
Lu discloses wherein the telemetry data comprises operations, administration, and maintenance (OAM) data (the destination node transmits performance metrics to the load balancer; see paragraph [0063] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravindran and Lu to transmit OAM information in order to achieve dynamic load balancing (see ABSTRACT of Lu).

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran; in view of Lu; and in further view of Karam et al. (US 2016/0142243 A1).

	Regarding claims 4, 12 and 18; the combination of Ravindran and Lu discloses a network node transmits performance metrics to the load balancer for weight adjustment calculation.
Karam discloses the telemetry data comprises latency data and packet drop data (a network device sends status of the device indication information, such as latency, and a packet drop rate; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravindran, Lu and Karam to include .

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran; in view of Lu; and in further view of Isaacs et al. (US 2019/0383621 A1).

	Regarding claims 5, 13 and 19; the combination of Ravindran and Lu discloses a network node transmits performance metrics to the load balancer for weight adjustment calculation.
Isaacs discloses wherein revising the first routing weight associated with the first interface comprises processing the telemetry data based on a machine learning model (a machine learning method can be used to weight in the routing determination process; see paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravindran, Lu and Isaacs to use machine learning model to determine routing weight in order to optimize routing (see paragraph [0034]).

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran; in view of Ermagan et al. (US 2017/0026417 A1); and in further view of Lu.

claims 6, 14 and 20; Ravindran discloses a map resolver identifies an egress routing locator based on information received from an ingress routing device in a LISP environment.
Ermagan discloses the method further comprising: identifying a second portion of the
telemetry data that relates to a second destination of the plurality of destinations (the mapping table includes a mapping between source EID and RLOC values (e.g. first destination EID e, second destination EID d); see paragraph [0056] and Fig. 4).
Lu discloses revising a second routing weight associated with a second interface of the first network node based on the second portion of the telemetry data, wherein the second interface is associated with the second destination (performance metrics are obtained from each destination node; weight adjuster of a load balancer calculates an adjustment to a routing weight for a given destination node based on state changes; see paragraph [0061] and Fig. 6); and publishing the revised second routing weight to the second plurality of network nodes (the load balancer controller uses routing weight adjustment and performance metrics to adjust or update the rough weights for each node and sends adjusted routing weights to a router for data transmission; see paragraphs [0061] – [0064] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravindran, Ermagan and Lu to implement routing weight adjustment in LISP fabric to achieve dynamic load balancing (see ABSTRACT of Lu).
	
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran; in view of Lu; and in further view of Tu et al. (US 2016/0212696 A1).
claims 21-23; Ravindran discloses a map resolver identifies an egress routing locator based on information received from an ingress routing device in a LISP environment.
Tu discloses identifying second telemetry data relating to the first network node (a device extracts the destination port number from the received first and second downlink data packets; see paragraph [0158]); upon determining that the first and second packets both specify the first destination, aggregating the data extracted from the first and second packets (if the first downlink data packet and the second downlink data packet have the same destination port number; see paragraph [015]); generating the telemetry data based on aggregating the first telemetry data and the second telemetry data (the device aggregate the first and the second downlink data packets and transmits to the network device via the same destination port;; see paragraph [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravindran, Lu and Tu to aggregate packets with same destination address in order to improve traffic management (see ABSTRACT of Tu).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Ravindran et al. (US 2019/0081890 A1) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.L/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415